COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, Causey and Senior Judge Clements
UNPUBLISHED


              Argued at Richmond, Virginia


              JORDAN ALLEN REED
                                                                              MEMORANDUM OPINION*
              v.     Record No. 0953-21-2                                   JUDGE ROBERT J. HUMPHREYS
                                                                                  AUGUST 16, 2022
              COMMONWEALTH OF VIRGINIA


                            FROM THE CIRCUIT COURT OF THE CITY OF FREDERICKSBURG
                                              Gordon F. Willis, Judge

                               (John M. Spencer; SMK, PLC, on brief), for appellant. Appellant
                               submitting on brief.

                               Robin M. Nagel, Assistant Attorney General (Jason S. Miyares,
                               Attorney General, on brief), for appellee.


                     Jordan Allen Reed appeals the sentence imposed upon him by the Circuit Court of the City

              of Fredericksburg, on one count of voluntary manslaughter, in violation of Code §§ 18.2-35 and

              18.2-30, one count of malicious wounding, in violation of Code § 18.2-51, and one count of

              shooting in the commission of a felony, in violation of Code § 18.2-53. Appellant contends that the

              circuit court erred in sentencing him to an active period of incarceration that exceeds the Virginia

              Criminal Sentencing Guidelines.

                                                        BACKGROUND

                     On May 6, 2021,1 appellant pled guilty, without an agreement as to sentencing, to one count

              of voluntary manslaughter, one count of malicious wounding, and one count of shooting in the


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                      Under settled principles, we state the facts in the light most favorable to the
              Commonwealth, the prevailing party below. Gerald v. Commonwealth, 295 Va. 469, 472-73
              (2018).
commission of a felony, all related to the events of September 16, 2020, in which appellant shot

Connall Mullins and Emmanuel Killeen with a firearm. Before accepting appellant’s guilty pleas,

the circuit court conducted a thorough colloquy to ensure that appellant was entering his pleas freely

and voluntarily. The circuit court specifically inquired if appellant understood the “potential range

of punishment for each of these offenses,” and asked if appellant had discussed the sentencing

guidelines with his counsel. The court explained that the guidelines are “not binding upon the

[c]ourt” and that the court “may depart from those guidelines” and, instead, sentence appellant “to

the maximum penalty allowed by law.” The circuit court stressed to appellant that “there is no

agreement under this plea agreement as to a certain sentence,” and asked if appellant understood

that. Appellant stated that he understood. After its lengthy questioning, the circuit court found that

appellant’s pleas were entered freely, intelligently, and voluntarily and that appellant understood the

nature of the charges against him and the consequences of his pleas. The circuit court then ordered

a presentence investigation report (PSR) and scheduled the matter for sentencing.

       At the sentencing hearing, the circuit court considered the completed PSR and numerous

victim witness impact statements presented by the Commonwealth. The PSR listed appellant’s

criminal history and provided the circuit court with a guidelines range calling for four years and

eleven months at the low end, nine years and three months at the midpoint, and eleven years and

one month at the high end. After considering the facts of the case, the PSR, the victim witness

impact statements, and appellant’s criminal history, the circuit court sentenced appellant to ten years

on the voluntary manslaughter charge with no time suspended, fifteen years on the malicious

wounding charge with eight years suspended, and three years on the shooting in the commission of

a felony charge with no time suspended, resulting in an active period of incarceration of twenty

years. This appeal followed.




                                                 -2-
                                             ANALYSIS

        Appellant contends that the circuit court erred in sentencing him to “a term exceeding the

recommended guidelines” and argues there “were no aggravating factors present” requiring “a

sentence outside the recommended guideline range.”

        Rule 5A:18 mandates, “No ruling of the trial court . . . will be considered as a basis for

reversal unless an objection was stated with reasonable certainty at the time of the ruling, except for

good cause shown or to enable this Court to attain the ends of justice.” Appellant concedes on brief

that he did not preserve an objection to the circuit court’s decision to sentence him to a period of

incarceration that was greater than what the guidelines recommended. Further, he does not ask this

Court to hear his appeal under the ends of justice or good cause exceptions found in Rule 5A:18.

We have long held that we will not raise the ends of justice or good cause exceptions sua sponte on

a defendant’s behalf. Hammer v. Commonwealth, 74 Va. App. 225, 236 (2022) (citing Jones v.

Commonwealth, 293 Va. 29, 39 n.5 (2017)). Where a procedural default is not excused by either of

the exceptions to Rule 5A:18, the appellant’s argument is waived, and the circuit court’s decision

will not be disturbed. See id. at 236.2




        2
         Even if Reed had preserved an objection below, his argument would be procedurally
defaulted under Rule 5A:20(e) because his opening brief contains no principles of law or
authorities in support of his assignment of error, in direct contrast to Rule 5A:20(e)’s
requirements. See Rule 5A:20(e) (“The opening brief of appellant must contain . . . the argument
(including principles of law and authorities) relating to each assignment of error.”).

                                                 -3-
                                        CONCLUSION

       For the foregoing reasons, the circuit court’s judgment is affirmed.3

                                                                                       Affirmed.




       3
           Reed filed two pro se pleadings with this Court. Reed was represented by counsel both
at trial and in the course of this appeal. Because we have previously held that we need not
permit hybrid representation and Reed identifies no rule of court that enables him, a party
represented by counsel, to file pro se pleadings separately from those found worthy by his
counsel, we decline to consider his pleadings. See Hammer, 74 Va. App. at 241-42.
                                                -4-